                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

  Donivan Jay Weis,                                   Case No. 18-2534 (PJS/BRT)

                       Plaintiff,

  v.                                                             ORDER

  Nicholas Otterson,

                       Defendant.


       This matter comes before the Court upon the Report and Recommendation dated

January 14, 2019, in which this Court recommended that this matter be dismissed without

prejudice based on Plaintiff Donivan Jay Weis’s failure to pay the required $19.91 initial

partial filing fee. Doc. No. 19. After that recommendation’s entry, Weis made the needed

payment. Receipt, Doc. No. 21. Given that payment, the Report and Recommendation at

Doc. No. 19 is hereby VACATED.

       This leaves four filings by Weis for the Court to address. The first two are Weis’s

August 2018 application to proceed in forma pauperis (IFP) and a December 2018 letter

from Weis that the Court construes as a motion to proceed IFP. See Appl. to Proceed in

Dist. Ct. Without Prepaying Fees of Costs, Doc. No. 2; Letter from Donivan Jay Weis to

Court, Doc. No. 15. Based on a review of Weis’s filings, and his payment of the initial

partial filing fee, the Court GRANTS Weis’s first application (Doc. No. 2) and DENIES

as moot the second (Doc. No. 15).
         The other two documents each add factual content to Weis’s complaint. Doc. Nos.

3, 20. The Court construes these documents as presenting motions to amend Weis’s

complaint—specifically, to add the new material. As such, the Court grants both motions.

With respect to the contents of the Individual-Capacity Motion, Rule 15(a)(1)(A) of the

Federal Rules of Civil Procedure lets a party “amend its pleading once as a matter of

course” within 21 days after serving it. The complaint has yet to be served here, so Weis

is well within that timeframe. As for the Supplemental Statement, Rule 15(a)(2) provides

that other than an amendment under Rule 15(a)(1), “a party may amend its pleading only

with the opposing party’s written consent or the court’s leave,” but that a “court should

freely give leave when justice so requires.” Here the Court sees no reason not to grant

Weis leave to add the material from the Supplemental Statement to his complaint.

         In the Court’s view, efficient handling of this case will best proceed if all of

Weis’s allegations regarding his interactions with Otterson are in one filing rather than

three. As a result, the Court orders Weis to submit an amended complaint that presents—

in one document—all of his allegations and claims regarding Otterson. The amended

complaint should comply with the Federal Rules of Civil Procedure and this District’s

Local Rules in all relevant respects. The amended complaint must be submitted by no

later than 21 days after the date of this order, failing which it will be recommended that

this matter be dismissed without prejudice for failure to prosecute. See Fed. R. Civ. P.

41(b).




                                                2
                                          ORDER

        Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED that:

        1.     This Court’s Report and Recommendation dated January 14, 2019 (Doc.

No. 19) is hereby VACATED.

        2.     Weis’s application to proceed in forma pauperis (Doc. No. 2) is

GRANTED; his later motion to proceed in forma pauperis (Doc. No. 15) is DENIED as

moot.

        3.     Construed as motions seeking to amend the complaint, Weis’s filings at

Doc. Nos. 3 and 20 are GRANTED. Weis will have 21 days from the date of this order

to file an amended complaint combining the allegations and claims from these two

documents and his original complaint. If Weis fails to submit the amended complaint by

this deadline, it will be recommended that this matter be dismissed without prejudice for

failure to prosecute.




  Dated: January 24, 2019                         s/ Becky R. Thorson
                                                  BECKY R. THORSON
                                                  United States Magistrate Judge




                                              3
